TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00242-CR


NO. 03-97-00243-CR







Donald Edward Cook, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NOS. 0965116 & 0965118, HONORABLE BOB PERKINS, JUDGE PRESIDING






PER CURIAM

Appellant pleaded guilty to possessing more than four grams but less than two hundred
grams of cocaine and methamphetamine with intent to deliver.  Tex. Health & Safety Code Ann. § 481.115
(West Supp. 1997).  With regard to the cocaine offense, the district court found that the evidence
substantiated guilt, deferred further proceedings, and placed appellant on community supervision.  In the
methamphetamine case, the district court adjudged appellant guilty and assessed punishment at
imprisonment for ten years.  In both causes, the punishment was in accord with a plea bargain.  Appellant
filed a pro se general notice of appeal.

Appellant represents himself on appeal.  The Clerk's written notices to appellant have been
returned undelivered.  Appellant has not advised the Clerk of his present address.  We conclude that
appellant does not desire to pursue the appeal.  See Tex. R. App. P. 37.3(c), 38.8(b)(4).

We have examined the record and find no basis for questioning the district court's
jurisdiction or any evidence that appellant's guilty plea was involuntary.  We find no other error that should
be considered in the interest of justice.  

The district court's order and judgment are affirmed.



Before Chief Justice Carroll, Justices Jones and Kidd

Affirmed on Both Causes

Filed:   October 2, 1997

Do Not Publish